Exhibit 10.2

 

MASTER AMENDMENT TO
OTHER SECURITIES TERM SHEETS AND JOINDERS
TO OPERATING PARTNERSHIP AGREEMENT OF
ERP OPERATING LIMITED PARTNERSHIP

 

THIS MASTER AMENDMENT (this “Amendment”) is made effective as of the 19 day of
December, 2003.

 

WHEREAS, the undersigned General Partner has the authority and desires to effect
an amendment to the Other Securities Term Sheet and Joinder to Operating
Partnership Agreement for each of the following series of authorized, issued and
outstanding as well as authorized but unissued Preference Units of ERP Operating
Limited Partnership:  (i) 9-1/8% Series B Cumulative Redeemable Preference
Units; (ii) 9-1/8% Series C Cumulative Redeemable Preference Units; (iii) 8.60%
Series D Cumulative Redeemable Preference Units; (iv) Series E Cumulative
Redeemable Preference Units; (v) Series K Cumulative Redeemable Preference
Units; (vi) 8.00% Series M Cumulative Redeemable Preference Units; (vii) 8.50%
Series M-1 Cumulative Redeemable Preference Units; (viii) 8.375% Series M-2
Cumulative Redeemable Preference Units; (ix) 8.50% Series M-3 Cumulative
Redeemable Preference Units; (x) 7.875% Series M-5 Cumulative Redeemable
Preference Units; (xii) 7.625% Series M-5 Convertible Cumulative Redeemable
Preference Units; (xiii) 7.625% Series M-6 Convertible Cumulative Redeemable
Preference Units; (xiv) 7.625% Series M-7 Convertible Cumulative Redeemable
Preference Units; and (xv) 6.48% Series N Cumulative Redeemable Preference Units
(collectively, the “Term Sheets”); and

 

WHEREAS, terms used in this Amendment have the meanings given them in the Fifth
Amended and Restated ERP Operating Limited Partnership Agreement of Limited
Partnership, dated as of August 1, 1998 (including, without limitation, the Term
Sheets which are a part of such Agreement);

 

NOW, THEREFORE, the Term Sheets are amended as follows:

 

1.                                      The following words are added to the end
of the second full paragraph of each of the Term Sheets after the word “Shares”
but within the parentheses in which such word appears:

 

“or ‘Preferred Shares’”.

 

2.                                      The following words are added within the
first set of parentheses in Section (A) (1) of each of the Term Sheets after the
word “Units” but within the parentheses in which such word appears:

 

“or ‘Preference Units’”.

 

--------------------------------------------------------------------------------


 

3.                                      The first sentence of Section (A) (6),
“Redemption of Preferred Shares”, of each of the Term Sheets is hereby deleted
and the following sentences are hereby substituted therefor:

 

“On or after the date upon which the Company first becomes permitted to call the
Preferred Shares for redemption, in accordance with the provisions of its
Amended and Restated Declaration of Trust (inclusive of any applicable Articles
Supplementary, the “Declaration of Trust”), the Partnership may redeem the
Preference Units.  The Partnership’s redemption of the Preference Units will be
made on the same terms and provisions as are provided for the Company’s
redemption of the Preferred Shares in the Declaration of Trust, except that any
provision requiring the issuance of a press release, if applicable, shall not
apply to the Partnership pursuant to this Section (A) (6).

 

4.                                      After giving effect to this Amendment,
each of the Term Sheets remains in full force and effect.

 

IN WITNESS WHEREOF, this amendment has been executed and delivered to be
effective as of the date first set forth above.

 

 

ERP OPERATING LIMITED
PARTNERSHIP

 

 

 

 

By: Equity Residential, its general partner

 

 

 

 

 

 

 

 

By:

   /s/ Bruce C. Strohm

 

 

 

Name:
Title:

Bruce C. Strohm
EVP

 

 

 

 

 

 

 

GENERAL PARTNER:

 

 

 

 

EQUITY RESIDENTIAL

 

 

 

 

 

 

 

By:

   /s/

Bruce C. Strohm

 

 

Name:
Title:

Bruce C. Strohm
EVP

 

2

--------------------------------------------------------------------------------